UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period Ended March 31, 2013 Redfield Ventures Inc (Exact name of Registrant as specified in its charter) Nevada 333-183502 45-4380591 (State or jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 244 Fifth Ave Ste #1563 New York, NY 10001 (212) 726-2184 www.redfieldventures.com (Company Address) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes x No ¨ Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.There are25,695,000 common shares issued and outstanding as of March 31, 2012. 1 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements: Balance Sheets at March 31, 2013 (Unaudited) and December 31, 2012 (audited) 3 Statements of Operations for the Three Months Ended March 31, 2013 (Unaudited), March 31, 2012 (Unaudited) and January 27 (inception) to March 31, 2013 4 Statements of Changes in Stockholders’ Equity for the period from January 27 (inception) to March 31, 2013(Unaudited) 5 Statements of Cash Flows for the Three Months Ended March 31, 2013 (Unaudited), March 31, 2012 (Unaudited) and January 27 (inception) to March 31, 2013 6 Notes to Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 5. Other information 21 Item 6. Exhibits 21 SIGNATURES 22 2 REDFIELD VENTURES, INC. (A Development Stage Company) BALANCE SHEETS March 31, December 31, (Unaudited) (audited) ASSETS Current Assets Cash and cash equivalents $ $ Prepaid Expenses 0 Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accrued expenses $ $ Accrued Interest payable Deposits received Notes payable – current Long-Term Liabilities - - Total Liabilities $ $ Stockholders’ Deficit Common stock, par value $0.001; 200,000,000 shares authorized; 25,695,000at3/31/13 and 24,500,000 at 12/31/12 shares issued and outstanding, respectively Paid in Capital 0 Deficit accumulated during the development stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of the financial statements. 3 REDFIELD VENTURES, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS For the period Three months Three months from January 27 2012 Ended Ended (Inception) to March 31, March 31, March 31, (Unaudited) (Unaudited) (Unaudited) Revenues $
